Present: Carrico, C.J., Lacy, Hassell, Keenan, Koontz, and
Kinser, JJ., and Poff, Senior Justice

JOSEPH B. SWEENEY

v. Record No. 991810     OPINION BY JUSTICE CYNTHIA D. KINSER
                                        April 21, 2000
WEST GROUP, INC.

            FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                    Marcus D. Williams, Judge


     In this appeal, we decide whether a lease provision

requiring a lessee to give written notice of the lessee’s

intent to vacate leased premises at the end of a fixed-term

residential real estate lease can be enforced by a lessor.

Because we conclude that the provision is, in effect, a

statutorily proscribed waiver of the lessee’s rights under

Code § 55-222, we will reverse the circuit court’s judgment

in favor of the lessor.

                     FACTS AND PROCEEDINGS

     Joseph B. Sweeney signed a one-year, fixed-term lease

agreement with West Gate 1 on August 1, 1996, for an

apartment (the premises) located in a complex known as the

Commons of McLean.    By its terms, that lease expired on

July 31, 1997.    It did not provide for an automatic renewal

of the one-year term.




     1
         West Gate is owned by the appellee West Group, Inc.
     The form lease agreement that Sweeney executed states

that “Lessee shall render to the Lessor a written thirty

(30) day notice to vacate said premises in the event this

Lease is not extended, this notice to be filed with the

Lessor thirty (30) days prior to the expiration of this

Lease.”   A lease rider, which Sweeney also executed,

provides that the terms of the rider control in cases of

conflict between the provisions of the lease and those of

the rider.   The rider also states that the rights and

responsibilities of the lessee are governed by the Virginia

Residential Landlord and Tenant Act (Act), Code §§ 55-248.2

through –248.40, and that the Act, or other applicable

state law, controls if any conflict exists between the

terms of the lease and the provisions of the Act.

     In early June 1997, Sweeney visited the complex’s

rental office and orally informed West Gate’s agent that he

would not be extending his lease beyond its expiration on

July 31, 1997.   Sweeney did not give the lessor any written

notice of his intent to vacate the premises at the end of

the fixed term, but he vacated the premises on or before

the last day of the term of his lease.

     Almost one year later, West Group filed a warrant in

debt in the Fairfax County General District Court against

Sweeney and a co-signer of the lease, seeking damages in


                              2
the amount of $899.75 for unpaid rent and damages, 2 plus

interest, costs, and attorney’s fees.    Sweeney answered,

denying that he owed the amount sued for, and filed a

counterclaim for $150 plus interest, which represented a

portion of his security deposit that he contended West

Group withheld from him.

     The general district court dismissed West Group’s

warrant in debt with prejudice but granted Sweeney a

judgment in the amount of $111.33 on his counterclaim.

West Group appealed the general district court’s judgment

to the circuit court.    After a bench trial, the circuit

court entered judgment against Sweeney in the amount of

$730 plus costs. 3   This appeal followed.

                            ANALYSIS

     The sole issue in this appeal is whether the provision

of the lease agreement requiring Sweeney to give the lessor

written notice of his intent to vacate the premises at the

end of the fixed term can be enforced by West Group.

     2
       West Group calculated its claim in the following
manner: $1,049.75 for damages, utilities, and rent less
Sweeney’s security deposit of $150, leaving an amount due
of $899.75. Of that amount due, West Group included $880
as additional rent because of Sweeney’s failure to give the
written notice to vacate.
     3
       The circuit court’s final order does not specifically
address Sweeney’s counterclaim. Neither party has assigned



                               3
Enforcement of the provision would subject Sweeney to

additional rental payments beyond the term of his lease if

he failed to give the written notice.   As stated in the

rider to Sweeney’s lease, the Act governs Sweeney’s rights

and responsibilities and thus applies to the present

dispute.   Pursuant to Code §§ 55-248.9(A)(1) and (2), a

rental agreement subject to the Act may not contain a

waiver of a tenant’s rights under, inter alia, the Act or

Chapter 13 of Title 55 of the Code.   Sweeney’s rights under

Chapter 13 are at issue in this appeal.

     Code § 55-222, found in Chapter 13 of Title 55,

addresses the necessity and type of notice required to

terminate various kinds of tenancies.   That section

provides, in pertinent part, that notice is not “necessary

from or to a tenant whose term is to end at a certain

time.”   The one-year, fixed term of Sweeney’s lease ended

on July 31, 1997, which is “a certain time” within the

meaning of Code § 55-222.

     Thus, the provision in Sweeney’s lease agreement

requiring him to give written notice of his intent to

vacate the premises was not only unnecessary but also

contrary to the terms of Code § 55-222.   The requirement of


___________________
error with respect to the disposition of the counterclaim.
Thus, that issue is not before the Court in this appeal.

                              4
written notice is, in effect, a statutorily proscribed

waiver of Sweeney’s rights under Code § 55-222.    Such a

waiver is not enforceable.   Code § 55-248.9(B).

      For this reason, we will reverse the circuit court’s

judgment and enter judgment for Sweeney on the warrant in

debt. 4

                                  Reversed and final judgment.




      4
       Because of our decision, we do not reach Sweeney’s
other assignment of error.

                              5